12/17/2015
                                                                                                FILED IN
                                                                                         1st COURT OF APPEALS
                                             NOTICE OF APPEALS                               HOUSTON, TEXAS
                                       ASSIGNMENT OF COURT OF APPEALS                    12/17/2015 4:06:46 PM
                                                                                         CHRISTOPHER A. PRINE
TO: FIRST COURT OF APPEALS                                                                        Clerk

FROM: DEPUTY CLERK: DUANE C. GILMORE
      CHRIS DANIEL, DISTRICT CLERK
      HARRIS COUNTY, TEXAS


CASE NO:   2014-54153      COURT: 281ST                 TENTATIVE DUE DATE:            1/16/2016
                 REGULAR (MTN FOR NEW TRIAL
APPEAL TYPE                                                 CASE STATUS:           DISPOSED (FINAL)
                 FILED)
APPELLANT:       DON MCCAFFETY
APPELLEE:          ANGELA BLANCHARD ET AL


EVENT FILE DATE        12/15/2015        NUMBER OF DAYS: 120
EVENT CODES;       BC, C, OA, H
FILED BY:     DON MCCAFFETY                      TBN:       1 (Pro Se)
DATE ORDER SIGNED          9/18/2015
COURT ASSIGNED TO:         FIRST COURT OF APPEALS
IMAGE NO:     67098682         VOLUME:                PAGE:
MOTION FOR NEW TRIAL FILING DATE:          : October 29, 2015
NOTES:       Pauper's Oath Filed

                                                   CHRIS DANIEL
                                                   Harris County, District Clerk


                                                   By: /s/ DUANE C. GILMORE
                                                          DUANE C. GILMORE, Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED W/NOTICE OF APPEAL
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL
H        PAUPER’S OATH FILED
Harris County (JWEB) Justice Applications (INT6510)                                                                                                             Page 1 of 1
  JWEB            INT      65.10        CIVIL SYSTEM│CIVIL CASE INTAKE│GENERAL PARTY INQUIRYINT65.10                                    GILMORE, DUANE        DECEMBER 17, 2015




    (4) CONNECTION(S) FOUND.


   CASE NUM:            201454153             PJN:                       TRANS NUM:                     CURRENT COURT:       281      PUB:    Please Select

   CASE TYPE:           OTHER CIVIL                                              CASE STATUS:       DISPOSED (FINAL)

   STYLE:               MCCAFFETY, DON                                           VS                 BLANCHARD, ANGELA


                                                                 **** INACTIVE PARTIES ****

            PJN         PER/CONN         COC         BAR          PERSON NAME                                            PTY STAT         ASSOC. ATTY


                   00004
                     NO - 0001          AGT                     NEIGHBORHOOD CENTERS INC BY SERVING ITS REGISTERED AGENT ANGELA

                   00003 - 0001         DEF     00796956        NEIGHBORHOOD CENTERS INC                                                LILES, TODD JONATHAN

                   00002 - 0001         DEF     00796956        BLANCHARD, ANGELA                                        D              LILES, TODD JONATHAN

                   00001 - 0001         PLT                     MCCAFFETY, DON                                                          PRO-SE




 Submit Query      1      Total Pages    Submit Query          Submit Query       1             Submit Query   Submit Query        Records Per-Page   20


      ATY INQ                       ACT UPDT                      SERV ISSU               DOCU INQ                CASE SUMM INQ               PTY ADDR

      ATY SUB                       MUL ATY SUB                   ATY W/DRAWL             PTY W/DRAWL


     Harris County Information Technology Center (ITC) Justice Applications




http://civil.jweb.harriscountytx.gov/INT/INT6510.aspx                                                                                                          12/17/2015